His Honor, EMILE GODCHAUN,
rendered the opinion and decree of the Court, as follows:
Plaintiff sues to rescind the sale and recover the purchase price of an automobile sold to her which she claims was represented by the seller as new, when in fact it was old, worn and defective.
Beyond doubt the automobile when sold and delivered to plaintiff was not new, but on the contrary, was in a condition which, though not ia.t once apparent, followed nevertheless as a necessary consequence of the usage to which it had been subjected prior to the sale. The precise question therefore is whether or. not, as plaintiff claims, it was represented to her as a new machine, just received from the factory.
On that score, in support of the claim of fraud and misrepresentation, we have the testimony of plaintiff Herself, which is strengthened and corroborated by that of an employee of defendant who was specially delegated to induce plaintiff to make the purchase. We have no more reason than had the trial Court to doubt the truth of their testimony, while that of defendant and his witnesses is vacillating and evasive and fails wholly to impress us.
Nor can the defendant escape liability on the plea that he acted in the name of another, since the record shows that he was wholly without authority so to do. Under such circumstances his personal liability follows as of course.
*247Opinion and decree, April 10th, 1916.
Rehearing refused, May 8th, 1916.
Writ denied, July 3rd, 1916.
There is no error in the judgment and it is accordingly affirmed.
Judgment affirmed.